Citation Nr: 1542673	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  06-33 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an upper respiratory disability, claimed as a sinus condition. 

4.  Entitlement to an initial compensable disability rating for bilateral toenail onychomycosis.

5.  Entitlement to an initial disability rating higher than 10 percent for pseudofolliculitis barbae (PFB).

6.  Entitlement to an initial compensable disability rating for tinea cruris.  

7.  Entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969, and July 1970 to July 1977.  His service awards and decorations include the Combat Infantryman Badge for his service in Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for onychomycosis, tinea cruris, PFB, and hemorrhoids, assigning separate noncompensable ratings for each disability effective December 27, 2004.  This rating decision also denied service connection for a bilateral eye disability, a left knee disability, and a sinus condition.  

In a July 2010 rating decision, the RO increased the rating for PFB to 10 percent, effective December 27, 2004.

On his October 2006 VA Form 9, the Veteran appealed all issues reflected on the title page of this decision.  However, on a July 2010 VA Form 9, he limited his appeal to only 4 of the 7 issues, and in April 2015, the RO certified these 4 issues.  However, in June 2015, while testifying before the undersigned Veterans Law Judge (VLJ) at the RO in Houston, Texas, the Veteran acknowledged the confusion regarding the number of issues that he appealed and clarified that he did indeed wish to appeal all 7 issues.  As such, the Board takes jurisdiction of all 7 issues listed on the title page of this decision.  A copy of the hearing transcript is of record and has been reviewed.

Moreover, the Board notes that the June 2015 hearing transcript raises an increased rating claim for bilateral hearing loss, which is currently evaluated as zero percent (noncompensably) disabling.  The Board does not have jurisdiction of the issue, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.

Due to the sensitivity level of this case, the Board REMANDS this appeal specifically to the Appeals Management Center (AMC), and not the RO.  VA will notify the Veteran if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.

Increased Rating Claims

The Veteran last underwent a VA-sponsored compensation examination to assess his onychomycosis, tinea cruris, PFB, and hemorrhoids in February 2010.  However, during the 2015 hearing, the Veteran stated these disabilities have worsened since last examined.  Accordingly, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his onychomycosis, tinea cruris, PFB, and hemorrhoids.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board has no discretion and must remand the increased rating claims on appeal.
Service Connection Claims

Further review of the record also demonstrates that VA examinations are necessary to ascertain the etiology of the Veteran's bilateral eye, left knee, and upper respiratory disabilities.  

The Veteran is currently diagnosed with complex myopic astigmatism (CMA), ocular hypertension vs. glaucoma, and conjunctival melanosis, left eye.  See October 2011 Berkeley Eye Center Records.  A review of the Veteran's STRs shows complaints of blurry vision, visual impairment, as well as a diagnosis of astigmatism.  In addition, a December 1970 STR reflects that the Veteran was struck in the left eye with a football; impression was "no serious injury."  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

Accordingly, the question of whether the Veteran's refractive errors were subject to a superimposed injury in service must be addressed by a VA medical examiner.  A medical opinion is also needed to determine the likely etiology of the Veteran's non-refractive error diagnoses.

Moreover, the Veteran asserts that he has a left knee disability that is related to his military service.  The medical evidence shows that he is currently diagnosed with arthritis in the left knee, as well as a bone spur, status-post left knee surgery.  See March 2005 VA primary care physician note; December 2010 VA Active Problem List.  

The Veteran's STRs, including his 1966 service enlistment examination report, indicate that he underwent surgery just above the left knee in 1965, prior to service entrance.  The Veteran testified that his left knee disability was aggravated by his military service.  An etiology opinion is needed to clarify whether a left knee disability pre-existed service, and if so, it must be determined whether it was aggravated beyond its natural progression in service.  

Lastly, the Veteran seeks service connection for an upper respiratory disability claimed as a sinus condition.  His medical history is positive for nasal stuffiness, discharge, and pain, and his current medical evidence indicates that he has occasional sinusitis.  Moreover, his STRs demonstrate that he was treated on a number of occasions for upper respiratory infections (URIs).  An examination and a medical opinion is therefore needed to determine whether any currently diagnosed upper respiratory disability is related to his active military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA medical evidence.  Ensure that the VA medical records particularly from 2010 through 2015 are complete.

2.  Then, schedule the Veteran for a VA skin examination to assess the current nature and severity of his bilateral toenail onychomycosis.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Describe all manifestations of the Veteran's bilateral toenail onychomycosis.

b).  In percentage terms, indicate how much of the entire body and exposed areas are affected by the bilateral toenail onychomycosis. 

c).  State whether the Veteran's bilateral toenail onychomycosis has required systemic therapy during the past 12 month period, and if so, indicate the frequency and duration of such treatment.

d).  Report on whether or not there is any related scarring and report on the size of the affected area or areas, and describe the nature of the scars, e.g., whether they are linear, superficial, etc., and whether or not the bilateral toenail onychomycosis causes limited motion.

**Address the Veteran's contention that the onychomycosis causes disfigurement and that it is painful to wear shoes and must wear oversized shoes to accommodate.  See July 2009 Statement in Support of Claim and a July 2010 VA Form 9.

e).  Indicate the effect the bilateral toenail onychomycosis has, if any, on the Veteran's current level of occupational impairment.

All opinions should be set forth in detail and explained in the context of the record.  In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions. The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA skin examination to determine the severity of his service-connected Tinea Cruris and PFB. All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Describe all manifestations of the Veteran's tinea cruris and his PFB. Address his contentions regarding constant and painful itching and difficulty walking due to "raw" skin.  See September 2005 NOD.

b).  Indicate the percentage of the Veteran's entire body that is affected by his tinea cruris alone and by his PFB alone, and specific findings should be made as to the percentage of exposed areas affected by each disability. 

c).  Indicate whether the Veteran's tinea cruris and/or PFB require systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period. 

d).  Indicate the effect the tinea cruris and PFB has, if any, on the Veteran's current level of occupational impairment.

All opinions should be set forth in detail and explained in the context of the record.  In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hemorrhoids.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Identify the nature and severity of all current manifestations of the Veteran's service-connected hemorrhoids, to include whether such are large or thrombotic, irreducible, and/or result in excessive redundant tissue, persistent bleeding, secondary anemia, and/or fissures.  Report the frequency of recurrences.

b).  Specifically indicate whether the Veteran's hemorrhoids results in fecal leakage and, if so, the frequency and severity of such leakage.  See Veteran's contentions on July 2010 VA Form 9.

c).  Indicate the effect the hemorrhoids has, if any, on the Veteran's current level of occupational impairment.

All opinions should be set forth in detail and explained in the context of the record.  In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed bilateral eye disability.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Identify all current eye disabilities found to be present, including CMA, ocular hypertension, and glaucoma.  See October 2011 Berkeley Eye Center Records.

b).   For each diagnosis of a refractive error of the eye, provide an opinion as to whether it is at least as likely as not there was additional disability due to disease or injury superimposed upon such defect during service, to include his December 1970 left eye injury and March 1972 impression of astigmatism.  If so, please identify the additional disability.

c).  For each non-refractive error of the eye, to include glaucoma, provide an opinion as to whether such disability had its clinical onset during service or is otherwise related to any in-service disease, event, or injury, including the December 1970 left eye injury and March 1972 impression of astigmatism.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed left knee disability.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.


Although a complete review of the record is imperative, attentions is called to the following:

*A June 1966 Service Enlistment Examination report noting a large bony mass arising from the Veteran's distal lateral left femur; x-rays revealed large bony exostosis.

*A September 1969 Report of Medical History reflecting the Veteran's report of having had a "trick or locked knee."

*A September 1969 Separation Examination report showing a normal clinical evaluation of the lower extremities, but noting a surgical vertical scar on his left femur from previous surgery above the left knee.

* A June 1970 Enlistment Examination report reflecting a normal clinical evaluation of the lower extremities but noting prior surgical repair of femur above left knee/x-rays asymptomatic; and June 1970 left knee x-rays.

* A June 1970 Report of Medical History on which the examiner noted that the Veteran had had surgical repair of left knee in 1966. 

*A September 1976 STR reflecting complaints of left knee pain and swelling; evidence of patella crepitus on range of motion testing; mild subpatellar effusion; rule out chondromalacia; rest, medication, and elevation recommended.

*October 1976 x-rays of the left knee showing no evidence of chondromalacia, loose bodies, or calcification.

*A June 1977 Report of Medical History indicating that he had had bone or joint deformity.

*September 1989 Kelsey-Seybold Clinic records reflecting normal range of left knee motion.

*March 2005 VA primary care physician note reflecting an assessment of arthritis in the left knee, as relevant. 

*A July 2010 statement from Dr. Sun of Berkeley Eye Center noting that the Veteran has astigmatism and myopia in both eyes.

*December 2010 VA Active Problem List which includes DJD and bone spur s/p left knee surgery.

* The Veteran's 2015 hearing testimony and his lay statement of continuing symptoms since service discharge.

FOLLOWING a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Identify all current left knee disabilities found to be present.  

b).  Clarify whether the Veteran had a left knee disability that pre-existed his active military service.  See June 1966 Service Enlistment examination report.

c).  If so, did the pre-existing left knee disability increase in disability beyond the natural progress of the disease during service?  Consideration should be given to all evidence, to include September 1976 STR showing left knee complaints and treatment.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed upper respiratory disability, to include sinus condition.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Identify all current upper respiratory disabilities found to be present excluding already service-connected sarcoidosis).  See March 2005 VA primary care review of systems reflects occasional sinusitis and positive for stuffiness, discharge and pain.

b).   For each sinus disability current shown, provide an opinion as to whether it had its clinical onset during service or is related to any in-service disease, event, or injury, to include his March 1971 URI; November 1971 sinus congestion/impression of URI; August 1972 URI; October 1974 sinus congestion/URI; January 1975 acute frontal sinusitis; and June 1976 treatment for nasal congestion/impression of an URI.

c).  Address the Veteran's lay statement of continuing symptoms since service discharge.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

8.  Thereafter, the claims should be readjudicated.  If any claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




